Grant, J.
(after stating the facts). Two objections are raised against the ordinance.
1. It appears that an ordinance covering this subject was passed May 27, 1872, and had from time to time been amended. The ordinance of 1891 upon the same subject expressly repealed the ordinance of 1872. On April 24, 1893, the common council passed an ordinance to amend section 1 of the ordinance of 1872. Why this was done does not appear, but probably from some confusion in the then council as to what ordinance was in force, and in ignorance of the fact that the ordinance of 1872 had been repealed. However this may be, the ordinance of June 26,1893, under which defendant was convicted, covered the entire subject, and operated to repeal the ordinance of April 24, 1893. The position of defendant’s counsel is *546that these various ordinances “rendered the law upon the subject of hawking and peddling uncertain to such an extent that it was not possible for persons engaging in said business to determine their exact rights, either as to the duties prescribed or the penalties inflicted for violations thereof.” No such difficulty arises if it be held that .the ordinance of June 26, 1893, is in force. We are of the opinion that it is, and that it repealed all other ordinances upon the same subject.
2. It is urged that the ordinance is unreasonable, and amounts to the sflppression of a legitimate business. The entire power over the regulation of this business is by the charter vested in the common council, not only to regulate, but suppress. Whether the power to suppress is constitutional is not before us. The action of the common council under the ordinance does not amount to suppression. The council are vested with the right to fix the license, in no case to exceed $15 per day. During the year 1895 it was fixed at $30 per year. The ordinance is not unreasonable, nor can it be considered a tax. City of Grand Rapids v. Brandy, 105 Mich. 670, and authorities there cited.
The conviction is affirmed.
The other Justices concurred.